Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The State of Texas, Appellant                          Appeal from the County Court at Law of
                                                       Fannin County, Texas (Tr. Ct. No. 49259).
No. 06-18-00017-CR         v.                          Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
Tyleen Marie Tate, Appellee                            participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, The State of Texas, pay all costs of this appeal.




                                                       RENDERED FEBRUARY 27, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk